Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 1 of 6 PageID 1867




                         EXHIBIT A
Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 2 of 6 PageID 1868
Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 3 of 6 PageID 1869
Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 4 of 6 PageID 1870
Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 5 of 6 PageID 1871
Case 3:19-cr-00083-M Document 229-1 Filed 07/10/20   Page 6 of 6 PageID 1872
